                                                                           USDCSDNY
                                                                           DOCUMENT
                                                                           ELECTRO NI CALLY FILED
 UNITED STATES DISTRICT COURT                                                                             l
 SOUTHERN DISTRICT OF NEW YORK                                             DOC#:                          j
                                                                                                      .·),.,
 -------------------------------------------------------------- X          DATEFILED:_1'-Tr_-~-----

 DOMINGO VASQUEZ,
                                                                    ORDER GRANTING PETITION
                                        Petitioner,                 FOR HABEAS CORPUS
             -against-
                                                                    13 Cr. 58 (AKH)
 UNITED STATES OF AMERICA,

                                        Respondent.

 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Domingo Vasquez filed a petition pursuant to 28 U.S.C. § 2255 to vacate his

conviction for possession of a firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c). Judge Katherine B. Forrest denied the petition on July 11, 2016. ECF No. 585.

The Second Circuit vacated that order and remanded for further proceedings in light of United

States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Barrett, 937 F.3d 126 (2d Cir.

2019). ECF No. 718.

                 This case will be handled in the same way as those of Vasquez's codefendants.

See ECF No. 675 (vacating Julio Camacho's 924(c) conviction); ECF No. 692 (vacating Joshua

Roman's 924(c) conviction); ECF No. 704 (vacating Benjamin Jimenez's 924(c) conviction).

The government's objections as stated in previous cases will be considered made for this case

also.

                 For the reasons set forth in the decisions granting Vasquez's codefendants'

petitions, Vasquez's petition is granted, and his conviction under 18 U.S.C. § 924(c) is vacated.
         Petitioner shall appear for re-sentencing on January 24, 2020, at 11 :00 a.m.

         SO ORDERED.

Dated:   Novembe:}j__, 2019
         New York, New York
                                               ~-CC~
                                               LVlNK.     HELLERSTEIN
                                               United States District Judge




                                           2
